



EXHIBIT 10.3


SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC. AND
CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005





--------------------------------------------------------------------------------









 
TABLE OF CONTENTS
Page
ARTICLE I
PURPOSE
1
ARTICLE II
DEFINITIONS, CONSTRUCTION, AND APPLICABILITY
2
2.01
Definitions
2
2.02
Construction
8
2.03
Applicability
8
ARTICLE III
PARTICIPATION AND SERVICE
9
3.01
Eligibility to Participate
9
3.02
Election to Participate
9
3.03
Service
11
3.04
Transfer
13
ARTICLE IV
CONTRIBUTIONS AND FORFEITURES
14
4.01
Employer Contributions
14
4.02
Participant Compensation Reduction
15
4.03
Forfeitures
16
ARTICLE V
ALLOCATIONS TO PARTICIPANTS' ACCOUNTS
18
5.01
Individual Accounts
18
5.02
Investment of Accounts
18
5.03
Account Adjustments
20
5.04
Stock Units
20
ARTICLE VI
DISTRIBUTION OF BENEFITS
23
6.01
General
23
6.02
Payments of Benefits
23
6.03
Vesting of Benefits
26
6.04
Death
28
6.05
In-Service Distributions
28
6.06
Election to Distribute Deferrals
29
6.07
Designation of Beneficiary
29
ARTICLE VII
NATURE OF PLAN; FUNDING
31
7.01
No Trust Required
31
7.02
Funding of Obligation
31

i







--------------------------------------------------------------------------------





 
Page
ARTICLE VIII
ADMINISTRATION
32
8.01
Appointment of Committee
32
8.02
Duties of Committee
32
8.03
Indemnification of Committee
32
8.04
Unclaimed Benefits
33
ARTICLE IX
MISCELLANEOUS
34
9.01
Nonguarantee of Employment
34
9.02
Nonalienation of Benefits
34
9.03
No Preference
34
9.04
Incompetence of Recipient
34
9.05
Texas Law to Apply
34
9.06
Claims Procedure/Arbitration
34
9.07
Reimbursement of Costs
35
9.08
Acceleration of Payment
36
ARTICLE X
AMENDMENTS OR TERMINATION OF PLAN
37
10.01
Amendment
37
10.02
Termination
37
10.03
Rights of Participants
37
ARTICLE XI
WITHDRAWING EMPLOYERS; TRANSFER TO SUCCESSOR PLAN
38
11.01
Withdrawing Employers
38
11.02
Transfer to Successor Plan
38
11.03
Compliance with Code Section 409A With Regard Article XI
39

ii





--------------------------------------------------------------------------------







SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF
TRINITY INDUSTRIES, INC. AND CERTAIN AFFILIATES
AS RESTATED EFFECTIVE JANUARY 1, 2005
ARTICLE I
PURPOSE
TRINITY INDUSTRIES, INC., a corporation organized and existing under the laws of
the State of Delaware (hereinafter, the “Company”), hereby restates
the SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY INDUSTRIES, INC.
AND CERTAIN AFFILIATES (hereinafter, the
“Plan”), such restatement to be effective as of January 1, 2005, or as otherwise
stated herein;




WITNESSETH:
WHEREAS, the Company has previously adopted and maintains the Plan to promote in
certain of its highly compensated employees and those of its affiliates the
strongest interest in the successful operation of the business and increased
efficiency in their work and to provide an opportunity for accumulation of funds
for their retirement; and
WHEREAS, it is intended that the Plan be “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974 (hereinafter, “ERISA”); and
WHEREAS, the Company now desires to amend and restate the Plan, effective
January 1, 2005, or as otherwise provided herein, to meet the applicable
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”)
and intends that the Plan be interpreted and administered in accordance with
Section 409A of the Code and any guidance issued thereunder.
NOW, THEREFORE, the Company hereby agrees as follows:


1













--------------------------------------------------------------------------------





1.
Definitions

ARTICLE II
DEFINITIONS, CONSTRUCTION, AND APPLICABILITY
The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings:
(a)
ACCOUNT: A Participant’s Compensation Reduction Contribution Account, Matching
Contribution Account, Additional Matching

Contribution Account and/or Discretionary Contribution Account, as the case may
be.
(b)
ADDITIONAL MATCHING CONTRIBUTION: Any amount credited by an Employer for a Plan
Year to a Participant pursuant to

Section 4.01(c) of the Prior Plan in Plan Years prior to 2004.
(c)
ADDITIONAL MATCHING CONTRIBUTION ACCOUNT: The account maintained for a
Participant on the books of his Employer to

which Additional Matching Contributions and adjustments related thereto were
credited in Plan Years prior to 2004.
(d)
ADMINISTRATOR: Any person or persons appointed by the Committee with
responsibility for any portion or all of the day-to-day operation

of the Plan.
(e)
AFFILIATE: Any corporation (other than an Employer) which is included within a
controlled group of corporations (as defined in Code Section 414(b)) which
includes an Employer; any trade or business (other than an Employer), whether or
not incorporated, which is under common control (as defined in Code Section
414(c)) with an Employer; any organization (other than an Employer), whether or
not incorporated, which is a member of an affiliated service group (as defined
in Code Section 414(m)) which includes an Employer; and any other entity
required to be aggregated with an Employer pursuant to regulations under Code
Section 414(o).

(f)    ANNUAL INCENTIVE COMPENSATION: Any amount payable as an annual bonus to a
Participant pursuant to the Company’s incentive
pay program.
(g)
AUTHORIZED LEAVE OF ABSENCE: Any absence authorized by an Employer under the
Employer’s standard personnel practices provided that all persons under similar
circumstances must be treated alike in the granting of such Authorized Leaves of
Absence and provided further that the Participant returns within the period of
authorized absence. An absence due to service in the Armed Forces of the United
States shall be



2





--------------------------------------------------------------------------------





considered an Authorized Leave of Absence provided that the absence is caused by
war or other emergency, or provided that the Employee is required to serve under
the laws of conscription in time of peace, and further provided that the
Employee returns to employment with the Employer within the period provided by
law.
(a)
AWARD COMPENSATION: All items taxable as the Participant’s ordinary income under
the Trinity Industries, Inc. 2004 Stock Option and Incentive Plan and any prior
version of such Plan; provided that Award Compensation expressly shall not
include income or gain attributable to incentive stock options awarded
thereunder.

(b)
BASE COMPENSATION: All amounts payable to a Participant which constitute
scheduled items of salary or wages.

(c)
BENEFICIARY: A person or persons (natural or otherwise) designated by a
Participant in accordance with the provisions of Section 6.07 to

receive any death benefit which shall be payable under this Plan.
(k)    CHANGE IN CONTROL: Change in Control means the occurrence of any event or
transaction constituting a “change in ownership or
effective control” within the meaning of Treasury Regulations or other Internal
Revenue Service guidance promulgated pursuant to
Section 409A(a)(2)(A)(v) of the Code. The occurrence of a Change in Control will
be determined and certified by the Committee strictly in accordance with the
foregoing sentence; the Committee may not exercise discretion in applying the
requirements of relevant Internal Revenue Service guidance in the determination
of the occurrence of a Change in Control.
(a)
CODE: The Internal Revenue Code of 1986, as amended from time to time.

(b)
COMMITTEE OR PLAN COMMITTEE: The persons appointed under the provisions of
Article VIII to administer the Plan.

(c)
COMPANY: TRINITY INDUSTRIES, INC., a corporation organized and existing under
the laws of the State of Delaware, or its successor or successors.

(d)
COMPENSATION: Annual Incentive Compensation, Award Compensation and/or Base
Compensation paid to a Participant.

(e)
COMPENSATION REDUCTION CONTRIBUTION: An amount credited by an Employer for the
Plan Year to a Participant pursuant to

Section 4.01(a) hereof.
(f)
COMPENSATION REDUCTION CONTRIBUTION ACCOUNT: The account maintained for a
Participant on the books of his Employer

to




3





--------------------------------------------------------------------------------





which Compensation Reduction Contributions and adjustments related thereto are
credited.
(g)
DISABLED OR DISABILITY. A Participant will be considered Disabled for Plan
purposes if the Participant:

(1)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which

can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or
(2)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan sponsored by
the Employer.

Any determination of Disability shall be made in accordance with the
requirements of Section 409A of the Code and any guidance issued
thereunder.
(s)    DISCRETIONARY CONTRIBUTIONS: Any amount credited by an Employer for the
Plan Year to a Participant pursuant to Section 4.01(d)
hereof.
(a)
DISCRETIONARY CONTRIBUTION ACCOUNT: The account maintained for a Participant on
the books of his Employer to which

Discretionary Contributions and adjustments related thereto are credited.
(b)
EFFECTIVE DATE: Except where otherwise indicated herein, January 1, 2005, the
date on which the provisions of this amended and restated

Plan become effective.
(c)
ELAPSED-TIME EMPLOYMENT: With respect to an Employee, the period beginning on
his Employment Commencement Date (or Reemployment Commencement Date, as the case
may be) and ending on the date of his Severance from Service. Such period shall
be determined without regard to the actual number of Hours of Employment
completed by the Employee during such period. Except to the extent otherwise
permitted by the Committee in its sole discretion, Elapsed-Time Employment
completed with an Affiliate or a Participating Employer prior to the date on
which such Affiliate or Employer was included within a controlled group of
corporations (as defined in Code

Section 414(b)) which includes the Company shall not be recognized under this
Plan.
(d)
EMPLOYEE: Any individual on the payroll of an Employer (i) whose wages from the
Employer are subject to withholding for purposes of



4





--------------------------------------------------------------------------------





Federal income taxes and for purposes of the Federal Insurance Contributions
Act, (ii) who is included within a “select group of management or highly
compensated employees,” as such term is used in Section 401(a)(1) of ERISA, and
(iii) who is designated by the Plan Committee as eligible to participate in this
Plan in accordance with Section 3.01 hereof.
(e)
EMPLOYER or PARTICIPATING EMPLOYER: The Company and any Affiliate of the Company
to the extent that an Employee of such

Affiliate is a Participant hereunder.
(f)
EMPLOYMENT COMMENCEMENT DATE: The first date on which an Employee completes an
Hour of Employment.

(g)
ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act of
1974, as amended from time to time.

(aa) EXTENDED ABSENCE EMPLOYEE: An Employee who is absent from his Employer’s
employment solely because of (i) the Employee’s pregnancy, (ii) the birth of the
Employee’s child, (iii) the placement of a child with the Employee in connection
with the adoption of the child by the Employee, or (iv) the care of a child by
the Employee during the period immediately following such child’s birth to, or
placement with, the Employee.
(bb) FORFEITURES: The portion of a Participant’s Matching Contribution Account,
Additional Matching Contribution Account and Discretionary
Contribution Account, if any, which is forfeited because of a Severance from
Service before full vesting.
(cc) HOUR OF EMPLOYMENT: Each hour (i) for which an Employee is on an Authorized
Leave of Absence or is directly or indirectly paid or entitled to payment by his
Employer for the performance of duties or for reasons other than the performance
of duties, or (ii) for which back- pay has been agreed to by the Employer. Hours
of Employment shall be determined from records maintained by each Employer;
provided, however, that an Employer may elect to determine Hours of Employment
for any classification of Employees which is reasonable, nondiscriminatory and
consistently applied, on the basis that Hours of Employment include forty-five
(45) Hours of Employment for each week or portion thereof during which an
Employee is credited with one (1) Hour of Employment. Except to the extent
otherwise permitted by the Committee in its sole discretion, Hours of Employment
completed with an Affiliate or a Participating Employer prior to the date on
which such Affiliate or Employer was included within a controlled group of
corporations (as defined in Code Section 414(b)) which includes the Company
shall not be recognized under this Plan.


5





--------------------------------------------------------------------------------





(dd) INITIAL EFFECTIVE DATE: July 1, 1990, the date on which the Plan was
established.
(ee)    MATCHING CONTRIBUTION ACCOUNT: The account maintained for a Participant
on the books of his Employer to which Matching
Employer Contributions and adjustments related thereto are credited.
(ff)    MATCHING EMPLOYER CONTRIBUTION: Any amount credited by an Employer for a
Plan Year to a Participant pursuant to
Section 4.01(b) hereof.
(gg)    PARTICIPANT: An Employee participating in the Plan in accordance with
the provisions of Sections 3.01 and 3.02 hereof.
(hh) PARTICIPATION: The period commencing on the date on which an Employee
becomes a Participant and ending on the date on which the
Employee incurs a Break in Service (as defined in Section 3.03(d)).
(i)
PERFORMANCE-BASED COMPENSATION: Compensation with respect to which the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months in which the
Participant performs services. Organizational or individual performance criteria
are considered pre-established if established in writing by not later than
ninety (90) days after the commencement of the period of service to which the
criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established.

(jj)    PLAN: The SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY
INDUSTRIES, INC. AND CERTAIN
AFFILIATES AS RESTATED EFFECTIVE JANUARY 1, 2005, the Plan set forth herein, as
amended from time to time.
(kk) PRIOR PLAN: The SUPPLEMENTAL PROFIT SHARING PLAN FOR EMPLOYEES OF TRINITY
INDUSTRIES, INC. AND
CERTAIN AFFILIATES, as in effect prior to the Effective Date.
(ll)    REEMPLOYMENT COMMENCEMENT DATE: The first date on which an Employee
completes an Hour of Employment upon his return
to the employment of the Employers after a Break in Service.
(mm) RETIRE or RETIREMENT: Termination of employment after attaining age 65 or,
if later, the fifth anniversary of the Participant’s
Employment Commencement Date.
(nn) SERVICE: A Participant’s period of employment with the Employers determined
in accordance with Section 3.03.


6





--------------------------------------------------------------------------------





(oo) SEVERANCE FROM SERVICE: With respect to an Employee, the later of (1) or
(2), where-
(1)
is the earlier of (i) the date on which he quits, or is discharged from, the
employment of the Employers, or the date of his retirement or death, or (ii) the
first anniversary of the first date of a period in which he remains absent from
the employment of the Employers, with or without pay, for any reason other than
one specified in (i), above, such as vacation, holiday, sickness, Authorized
Leave of Absence or layoff; and

(2)
is, in the case of an Extended Absence Employee, the second anniversary of such
Employee’s absence.

(pp) SHORT PLAN YEAR: The period of time from April 1, 2001 through December 31,
2001.
(qq) STOCK UNIT: A deemed share of Company common stock, more fully described in
Section 5.04 hereof.
(rr) TRUST (or TRUST FUND): The fund known as the TRINITY INDUSTRIES, INC.
SUPPLEMENTAL PROFIT SHARING AND
DEFERRED DIRECTOR FEE TRUST, maintained in accordance with the terms of the
trust agreement, as from time to time amended, which
constitutes a part of this Plan.
(ss) TRUSTEE: The corporation, individual or individuals appointed to administer
the Trust in accordance with the agreement governing the
Trust.
(tt)    UNFORESEEABLE EMERGENCY. A severe financial hardship to the Participant
resulting from any of the following:
(1)
an illness or accident of the Participant or the illness or accident of the
Participant’s spouse or dependent (as defined in Section 152(a) of

the Code);
(2)
loss of the Participant’s property due to casualty; or

(3)    any other similar extraordinary and unforeseeable circumstance arising as
a result of events beyond the Participant’s control.
Any determination of Unforeseeable Emergency shall be made in accordance with
the requirements of Section 409A of the Code and any
guidance issued thereunder.


7





--------------------------------------------------------------------------------





(uu) VALUATION DATE: The last day of each month (or if no Company stock is
traded on such date, the immediately preceding trading date),
and such other dates as the Committee in its discretion may prescribe.
(vv) YEAR or PLAN YEAR: The twelve (12)-month period beginning each January 1
and ending on the next succeeding December 31.
2.
Construction

The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, unless the context clearly indicates to the contrary. The
words “hereof,” “herein,” “hereunder” and other similar compounds of the word
“here” shall mean and refer to the entire Plan and not to any particular
provision or Section.
3.
Applicability

The provisions of this Plan shall apply only to a Participant who terminates
employment on or after the Effective Date. In the case of a Participant who
terminates employment prior to the Effective Date, the rights and benefits, if
any, of such former Employee shall be determined in accordance with the
provisions of the Prior Plan, as in effect on the date on which his employment
terminated.


8













--------------------------------------------------------------------------------





1.
Eligibility to Participate

ARTICLE III
PARTICIPATION AND SERVICE
The Committee shall make all determinations regarding an individual’s
eligibility to participate in the Plan. The Committee’s determination shall be
final notwithstanding that (i) an individual may have been told that he or she
is entitled to participate in the Plan, (ii) an individual may have been given
Plan materials or forms, or (iii) other actions may have been taken indicating
that an individual may participate.
Each Employee shall become a Participant on the date on which his or her initial
Compensation Reduction Agreement first becomes effective, provided that under no
circumstances shall an individual be an eligible Employee hereunder until the
first day of the calendar quarter immediately following his Employment
Commencement Date.
Notwithstanding the preceding provisions of this Section 3.01, an Employee who
was a Participant under the Prior Plan shall continue as a Participant under
this Plan, to the extent provided hereunder. All references hereunder to such
Participant’s Compensation Reduction Agreement shall include his salary
reduction agreement executed under the Prior Plan.
2.
Election to Participate



After having received a written explanation of the terms of and the benefits
provided under the Plan, each eligible Employee shall become a Participant only
after he or she (i) elects to participate in the Plan on such form or forms as
the Committee may provide and (ii) executes a Compensation Reduction Agreement
in accordance with the following.
(a)
Compensation Reduction Contribution Elections .

(1)
Deferrals of Base Compensation . With respect to deferrals of Base Compensation,
a Participant must file a Compensation Reduction Agreement with the
Administrator within the time period established by the Administrator, but in
all events no later than the close of the calendar year immediately preceding
the calendar year in which the services to which the Agreement relates are
performed. In the Plan Year in which an Employee is first designated as eligible
to participate in the Plan, he or she must file a Compensation Reduction
Agreement with the Administrator within thirty (30) days after such designation
is made, and his or her election will relate only to Base Compensation earned
after his or her initial Compensation Reduction Agreement is effective.



9





--------------------------------------------------------------------------------





(2)
Deferrals of Annual Incentive Compensation and Award Compensation . With respect
to deferrals of Annual Incentive Compensation which is Performance-Based
Compensation, a Participant must file a Compensation Reduction Agreement with
the Administrator no later than six months before the end of the period in which
the services to which the Agreement relates are performed. With respect to
deferrals of Annual Incentive Compensation which is not Performance-Based
Compensation, the Participant must file a Compensation Reduction Agreement with
the Administrator no later than the close of the calendar year immediately
preceding the calendar year in which the services to which the Agreement relates
are performed.

Elective deferrals of Award Compensation shall not be permitted under the Plan
on and after January 1, 2005.
(3)
Duration of Compensation Deferral Election. Once a Participant has commenced
participation in the Plan, if the Participant fails to file a new election
related to the deferral of Compensation under the Plan, the Participant’s last
valid election on file with the Administrator will remain effective until
subsequently modified or revoked by the Participant in accordance with Section
4.02(b) hereof.

(b)
Distribution Elections.

(1)
Date on Which Payment is Made or Commences . A Participant may not make an
election regarding the date on which payment shall be made or commence. Payment
will be made or commence on the date specified in Section 6.02(c) or (d) hereof,
as applicable, except to the extent a modification has been made in accordance
with Section 6.02(d).

(2)
Form of Distribution. The form of distribution of a Participant’s Accounts shall
be determined in accordance with the Participant’s election under Section
6.02(a) hereof or, if Section 6.02(b) hereof is applicable, in accordance with
such Section 6.02(b). An election regarding the form of distribution of a
Participant’s Accounts shall be made by the Participant on the date on which the
Participant files his or her initial Compensation Reduction Agreement. The form
of payment so elected by the Participant shall be effective as to all
Contributions made by or on behalf of the Participant.

(3)    Modifications. Elections related to the form of distribution may be
modified only to the extent that such modification is consistent with
the requirements of Section 6.02(d) hereof.


10





--------------------------------------------------------------------------------





(c)
Reemployment of Former Participant . An active Participant who incurs a
Severance from Service and who is subsequently reemployed by an Employer may
reenter the Plan as an active Participant on his Reemployment Commencement Date
or on the first day of any of his next following taxable years, but only if (i)
he continues to qualify as an Employee within the meaning of Section 2.01(w)
hereof and (ii) prior to such date he shall have again undertaken the actions
specified in Section 3.02(a) and (b) hereof. In the event that a Participant
shall cease to qualify as an Employee within the meaning of Section 2.01(w)
hereof, his Participation shall thereupon cease but he shall continue to accrue
Service hereunder during the period of his continued employment with the
Employers.

(d)
Special Rule Related To Change in Control. Any provisions of this Plan to the
contrary notwithstanding, effective on and after the date of a Change in
Control, the term “Participant” shall be limited to those individuals who
satisfy the requirements set forth for participation in this Plan and who were
Participants in this Plan as of the date immediately prior to the date of such
Change in Control.

3.
Service

The amount of benefit payable to or on behalf of a Participant shall be
determined on the basis of his period of Service, in accordance with the
following:
(a)
In General. Subject to the Break in Service provisions of paragraph (d) of this
Section, an Employee’s Service shall equal the total of his

Elapsed-Time Employment. Service shall be counted in years and completed days.
(b)
Transfers from Affiliates. In the event that an Employee who at any time was
employed by an Affiliate either commences employment with a Participating
Employer, or returns to the employment of a Participating Employer, then, except
as otherwise provided below, such Employee shall receive Service with respect to
the period of his employment with such Affiliate (to the extent not credited
under paragraph (c) of this Section). In applying the provisions of the
preceding sentence-

(1)
except to the extent otherwise permitted by the Committee in its sole
discretion, such Employee shall not receive Service with respect to

any period of employment with such Affiliate completed prior to the date on
which such Affiliate became an Affiliate;
(2)
the amount of such Service shall be determined in accordance with paragraph (a)
of this Section, as if such Affiliate were a Participating

Employer; and
(3)    if such Employee incurs a Break in Service (as defined in paragraph (d)
of this Section and determined as if such Affiliate


11





--------------------------------------------------------------------------------





were a Participating Employer) prior to his commencement of employment with the
Participating Employer or return to the employment of the Participating
Employer, then the amount of such Employee’s Service attributable to the period
of his employment with such Affiliate shall be determined in accordance with
paragraph (d) of this Section.
(c)
Transfers to Affiliate. In the event that a Participant who at any time was
employed by a Participating Employer either commences employment with an
Affiliate, or returns to the employment of an Affiliate, then, except as
otherwise provided below, such Participant shall receive Service with respect to
the period of his employment with such Affiliate (to the extent not credited
under paragraph (b) of this Section). In applying the provisions of the
preceding sentence-

(1)
the amount of such Service shall be determined in accordance with paragraph (a)
of this Section, as if such Affiliate were a Participating

Employer; and
(2)
if such Participant incurs a Break in Service (as defined in paragraph (d) of
this Section and determined as if such Affiliate were a Participating Employer)
prior to his commencement of employment with the Affiliate or return to the
employment of the Affiliate, then the amount of such Participant’s Service
attributable to his prior period of employment with the Participating Employer
shall be determined in accordance with paragraph (d) of this Section.

(d)
Break in Service. An Employee who incurs a Severance from Service and who fails
to complete at least one (1) Hour of Employment during the twelve (12)-month
period beginning on the date of such Severance from Service shall have a Break
in Service. If, during the twelve (12)- month period beginning on the date of an
Employee’s Severance from Service, the Employee shall return to the employment
of a Participating Employer by completing at least one (1) Hour of Employment
within such twelve (12)-month period, then such Employee will not have a Break
in Service and shall receive Service for the period beginning on the date of his
Severance from Service and ending on the date of his reemployment; provided,
however, that in the case of an Employee who is absent from the employment of
the Participating Employers for a reason specified in Section 2.01(oo)(1)(ii)
hereof and who, prior to the first anniversary of the first date of such
absence, incurs a Severance from Service for a reason specified in Section
2.01(oo)(1)(i) hereof, such Employee shall receive Service only if he completes
at least one

(1)
Hour of Employment within the twelve (12)-month period beginning on the first
date of such absence and shall receive such Service only

for the period beginning on the first day of such absence and ending on the date
of his reemployment. Upon


12





--------------------------------------------------------------------------------





incurring a Break in Service, an Employee’s rights and benefits under the Plan
shall be determined in accordance with his Service at the time of the Break in
Service. For a Participant who, at the time of a Break in Service, satisfied any
requirements of this Plan for vested benefits, his pre-break Service shall, upon
his Reemployment Commencement Date, be restored in determining his rights and
benefits under the Plan. For
an Employee who, at the time of a Break in Service, had not fulfilled such
requirements, periods of pre-break Service shall, upon his
Reemployment Commencement Date, be restored only if the consecutive periods of
Break in Service were less than the greater of (i) sixty
(60) months or (ii) the total period of pre-break Service.
(e)
Special Rule for Participants After Initial Eligibility Date . Notwithstanding
the preceding provisions of this Section 3.03, the Elapsed-Time Employment and
Service of any Participant who failed to elect to participate hereunder pursuant
to Section 3.02 hereof prior to the date on which he was first eligible to do so
pursuant to Section 3.01 hereof shall be determined as if his Employment
Commencement Date were the later of (i) the Initial Effective Date or (ii) the
date on which he first completes an Hour of Employment. In addition, in the case
of a Participant who was not employed by an Employer on the Initial Effective
Date but was so employed prior to such date, such prior period of employment
shall not, under any circumstances, be treated as Service unless such
Participant elects to participate hereunder pursuant to such Section 3.02 prior
to the date on which he was first eligible to do so pursuant to such Section
3.01.

(f)
Special Rule for Extended Absence Employees . Notwithstanding the preceding
provisions of this Section 3.03, in the case of an Extended Absence Employee,
the period between the first and second anniversaries of such Employee’s absence
shall, under no circumstances, be treated as a period of Service.

4.
Transfer

An Employee who is transferred between Participating Employers shall be as
eligible for Participation and benefits as in the absence of such transfer.


13













--------------------------------------------------------------------------------





1.
Employer Contributions

ARTICLE IV
CONTRIBUTIONS AND FORFEITURES
Employers shall credit Participant Accounts in accordance with the following:
(a)
Compensation Reduction Contributions . For each Year, each Employer shall credit
the Compensation Reduction Contribution Account of each of its Employees
participating in the Plan with an amount agreed to be credited by such Employer
pursuant to a Compensation Reduction Agreement entered into between the Employer
and the Participant for such Year, as provided in Section 4.02 hereof; provided
that if such Participant is also a participant in the Profit Sharing Plan for
Employees of Trinity Industries, Inc. and Certain Affiliates, such Participant
must first have elected to contribute the maximum permissible salary reduction
contribution for the Year to his salary reduction contribution account under
such Profit Sharing Plan, with such maximum permissible amount to be determined
by reference to all applicable limitations of

(i)Code Section 401, (ii) the provisions of such Profit Sharing Plan and (iii)
other applicable law. The maximum amount that may be deferred each Plan Year
shall be established by the Administrator from time to time. Such Compensation
Reduction Agreement shall include a separate deferral election for each of the
following types of Compensation:
(i)
Base Compensation;

(ii)
Annual Incentive Compensation;

(iii)
Performance-Based Compensation; and

(iv)
For Plan Years beginning prior to January 1, 2005, Award Compensation.

(b)
Matching Employer Contributions . For each Plan Year, each Employer shall credit
a Matching Employer Contribution amount in the form of cash to each of its
Employees for whom an amount was credited pursuant to paragraph (a) of this
Section 4.01; provided, however, that no such Matching Employer Contribution
shall be credited prior to the date on which such Employee completes one (1)
year of Service. Such Matching Employer Contribution, when added to the
Forfeitures which have become available for application as of the end of the
Year pursuant to Section 4.03 hereof, shall be equal to a percentage of that
portion of the Participant’s Compensation Reduction Contribution for such Year
pursuant to Section 4.02 hereof which does not exceed six percent (6%) of his
Base Compensation plus Annual Incentive Compensation for such Year, based on his
years of Service as follows:



14





--------------------------------------------------------------------------------







Years of Service
Applicable Percentage


Less than 1
—
%
1 but less than 2
25
%
2 but less than 3
30
%
3 but less than 4
35
%
4 but less than 5
40
%
5 or more
50
%

For purposes of determining a Participant’s Matching Employer Contribution under
this paragraph (b), if a Participant’s Employment Commencement Date is any date
on or after January 1, 2001 and on or before March 31, 2001, and such
Participant is employed as of the last day of the Short Plan Year, he shall be
credited with a year of Service for such Short Plan Year.
(c)
Limitations on Matching Contributions . Except in the case of a Participant who
Retires, dies or incurs a Disability during a Year, no Matching Employer
Contributions shall be credited to a Participant for a Year unless such
Participant is actively employed by an Employer on the last day of such Year. In
addition, no Matching Employer Contributions shall be credited to Participants
for a Year unless the Company’s earnings per share for such Year are sufficient
to cover dividends to stockholders; provided that in no event shall a Matching
Employer Contribution be made if the Company’s net profits for such Year are
less than Thirty-Three and one-third Cents ($.33-1/3) per share; provided
further, that the Board of Directors or the Human Resources Committee of the
Board of Directors, in its discretion, may elect to waive such earnings
requirement. In addition, and notwithstanding paragraph (b) of this Section, the
amount of Matching Employer Contribution credited to a Participant for a Year
under this Plan shall be reduced by the amount of any matching contribution
credited to the Participant for such Year under the Profit Sharing Plan for
Employees of Trinity Industries, Inc. and Certain Affiliates.

(d)
Discretionary Contributions . In addition to the contributions described above,
for each Year an Employer may, but shall not be required to, credit the
Discretionary Contribution Account of any one or more Participants in its employ
during such Year with such amounts in cash as the Employer may determine in its
sole discretion.

2.
Participant Compensation Reduction

(a)
General. Prior to commencement of participation hereunder, a Participant shall
have entered into a written Compensation Reduction Agreement

with his Employer in accordance with Section 3.02(a) hereof. The terms of such
Compensation Reduction Agreement shall provide that the


15





--------------------------------------------------------------------------------





Participant agrees to accept a reduction in Compensation from the Employer. In
consideration of such agreement, the Employer will credit the Participant’s
Compensation Reduction Contribution Account for each Year with an amount equal
to the total amount by which the Participant’s Compensation from the Employer
was reduced during the Year pursuant to the Compensation Reduction Agreement.
(b)
Additional Election Requirements . In addition to the requirements of Section
3.02(a) hereof, Compensation Reduction Agreements shall be

further governed by the following:
(1)
A Compensation Reduction Agreement shall specify the types of Compensation to
which it will apply and shall be effective during the period in which it is on
file with the Administrator, but in no event shall such Agreement be effective
to (i) reduce Award Compensation which is attributable to the exercise of
nonqualified stock options, the lapse of all restrictions on a grant of
restricted stock, the exercise of stock appreciation rights or the payment of
dividend equivalent rights and which is payable during the six (6) month period
immediately following the date of execution of the agreement; or (ii) reduce
payments of Base Compensation, Annual Incentive Compensation or other types of
Award Compensation for services completed on or before the date on which such
Compensation Reduction Agreement is filed with the Administrator.

(2)
A Compensation Reduction Agreement relating to a Plan Year may not be modified
or revoked once such Plan Year has commenced except as provided in Section
6.05(b) hereof following a Participant’s receipt of a Plan distribution due to
an Unforeseeable Emergency. Any modification to or termination of a Compensation
Reduction Agreement relating to a subsequent Plan Year must be made prior to the
close of the calendar year immediately preceding the calendar year in which the
services are performed and to which the modified or terminated Agreement
relates. If a Participant terminates his Compensation Reduction Agreement as
provided above, he may

subsequently elect to enter into another Compensation Reduction Agreement,
provided that he is at such time an eligible Employee and
provided further that such election is made with respect to a succeeding
calendar year in accordance with Section 3.02(a) hereof.
3.
Forfeitures

If, upon a Severance from Service, a Participant is not entitled to a
distribution of the entire balance in his Matching Contribution Account,
Additional Matching Contribution Account and/or Discretionary Contribution
Account, then the


16





--------------------------------------------------------------------------------





amount to which the Participant is not entitled shall become a Forfeiture and
shall be deducted from the Participant’s Accounts at such time. The portion of
the Participant’s Accounts which is not a Forfeiture shall continue to be
adjusted as provided in Section 5.03(a) hereof until it is distributed in full.
The Participant shall receive a distribution of the nonforfeitable portion of
his Accounts pursuant to Article VI hereof.


17













--------------------------------------------------------------------------------





1.
Individual Accounts

ARTICLE V
ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS
The Committee shall create and maintain adequate records to disclose the
interest hereunder of each Participant, Former Participant and Beneficiary. Such
records shall be in the form of individual accounts, and credits and charges
shall be made to such accounts in the manner herein described. A Participant
shall have appropriate separate Accounts, including a Compensation Reduction
Contribution Account, a Matching Contribution Account, an Additional Matching
Contribution Account (attributable to Additional Matching Contributions made on
behalf of a Participant for Plan Years beginning prior to January 1, 2004) and a
Discretionary Contribution Account.
2.
Investment of Accounts

(a)
Participant Election. The Committee shall credit each Participant’s Accounts
with earnings or losses according to the hypothetical investment selections made
by the Participant pursuant to his participation agreement executed pursuant to
Section 3.02 hereof. In accordance with certain limitations on investment
designations in Section 5.02(b) hereof, the Committee shall adopt rules
concerning the manner in which a Participant may elect to change his
hypothetical investment selections, provided that a Participant shall be
permitted to do so no less frequently than as of the first day of each month.
Effective for Plan Years beginning on and after January 1, 2004, the earnings or
losses attributable to a Participant’s Accounts shall be determined as if the
amounts credited to such Accounts were actually invested in Stock Units, to the
extent elected hereunder, and, to the extent not so elected or to the extent
prohibited hereunder, in the hypothetical investments selected under the
Participant’s participation agreement. In the case of a Participant receiving
installment payments under Article VI hereof, the Participant’s Accounts shall
continue to receive allocations of earnings or losses in accordance with this
subsection until his Accounts are paid in full. If a Participant’s participation
agreement fails to designate one or more hypothetical investment selections, the
Participant’s Accounts will be deemed invested in the investment option
designated as having the least investment risk.

(b)
Investment Options. The Committee shall have sole and absolute discretion with
respect to the number and types of investment options made available for
selection by Participants pursuant to this Section, the timing of Participant
investment elections and the method by which adjustments are made. The Committee
may in its sole discretion refuse to recognize Participant elections that it
determines may cause the Participant’s Accounts to become subject to the
short-swing profit



18





--------------------------------------------------------------------------------





provisions of Section 16b of the Securities Exchange Act of 1934 and establish
special election procedures for Participants subject to
Section 16 of such Act.
On and after January 1, 2004, amounts contributed to a Participant’s Matching
Contribution Account, Additional Matching Contribution Account, and
Discretionary Contribution Account shall not be treated as invested in Stock
Units. In addition, amounts credited to a Participant’s Matching Contribution
Account, Additional Matching Contribution Account, or Discretionary Contribution
Account and deemed invested in any other media may not, on or after such date,
be treated as transferred into or out of deemed investments in Stock Units.
Compensation Reduction Contributions may, at the Participant’s election, be
treated as invested in Stock Units, either at the time such amounts are
initially credited to the Participant’s Compensation Reduction Contribution
Account or following deemed investment in other media; provided, however, that
following a deemed investment in Stock Units, such Contributions may not be
treated as transferred out of deemed investments in Stock Units.
The designation of investment options by the Committee shall be for the sole
purpose of adjusting Accounts pursuant to this Section, and except to the extent
that deemed investments in Stock Units were required hereunder for Plan Years
beginning prior to January 1, 2004, the provisions of this Article V shall not
obligate the Company or any of the Employers to invest or set aside any assets
for the payment of benefits hereunder; provided, however, that the Company or an
Employer may invest a portion of its general assets in investments, including
investments which are the same as or similar to the investment indices
designated by the Committee and selected by Participants, but any such
investments shall remain part of the general assets of the Company or such
Employer and shall not be deemed or construed to grant a property interest of
any kind to any Participant, designated Beneficiary or estate. The Committee
shall notify the Participants of the investment indices available and the
procedures for making and changing elections.
(c)
Non-Binding Status of Elections . A Participant’s hypothetical investment
selections pursuant to the immediately preceding paragraph shall be made solely
for purposes of crediting earnings and/or losses to his Accounts under Section
5.03 of this Plan. The Committee shall not, in any way, be bound to actually
invest any amounts set aside pursuant to Article VII below to satisfy its
obligations under this Plan in accordance with such selections.



19





--------------------------------------------------------------------------------





3.
Account Adjustments

The accounts of Participants, Former Participants and Beneficiaries shall be
adjusted in accordance with the following:
(a)
Valuation Adjustments. As of each Valuation Date, the amount credited to a
Participant’s Accounts as of the preceding Valuation Date, less any
distributions or Forfeitures with respect to such Accounts since such preceding
Valuation Date, shall be adjusted by reference to the

fluctuations in value, taking into account gain, loss, expenses and other
adjustments, of the investments selected by the Participant for the investment
adjustment of his or her Accounts, with such adjustments to be made in the
manner prescribed by the Committee. Following such adjustment, the amounts
credited to a Participant’s Accounts shall be increased to take into account
additional deferrals and contributions credited to such Accounts since the
preceding Valuation Date.
(b)
Compensation Reduction Contributions . The amount credited pursuant to Section
4.01(a) hereof for a Year as a Compensation Reduction Contribution shall be
allocated to the Participant’s Compensation Reduction Contribution Account as of
the date on which such Compensation Reduction Contribution would otherwise have
been paid to the Participant as Compensation.

(c)
Matching Contributions. Any amounts credited to a Participant by an Employer
pursuant to Section 4.01(b) hereof during a Year shall be

allocated to the Participant’s Matching Contribution Account at such time as may
be determined by the Employer in its absolute discretion.
(d)
Discretionary Contributions . Any amounts credited to a Participant by an
Employer pursuant to Section 4.01(d) hereof during a Year shall be

allocated to the Participant’s Discretionary Contribution Account at the time
determined by the Employer in its absolute discretion.
4.
Stock Units

(a)
General. For purposes of calculating the number of Stock Units credited or
deemed credited to a Participant’s Compensation Reduction Contribution Account
pursuant to Section 5.03(b) hereof, and, for Plan Years beginning prior to
January 1, 2004, Section 5.03(d) hereof, the price of a Stock Unit shall be
equal to one hundred percent (100%) of the closing price on the New York Stock
Exchange of a share of the Company’s common stock on the date on which the Stock
Units are credited or deemed credited to the Participant’s Accounts (or if no
shares of the Company’s common stock are traded on such date, on the immediately
preceding trading date). For Plan Years beginning prior to January 1, 2004, for
purposes of calculating the number of Stock Units



20





--------------------------------------------------------------------------------





credited to a Participant’s Matching Contribution Account or Additional Matching
Contribution Account, the price of a Stock Unit shall be equal to one hundred
percent (100%) of the average daily closing price on the New York Stock Exchange
of a Share of the Company’s common stock for the Year with respect to which the
Stock Units are credited to the Participant’s Accounts, provided that for Stock
Units credited with respect to the Year ending March 31, 2000, such average
daily closing price shall be calculated for the period beginning on January 1,
2000 and ending on such March 31, 2000.
(b)
Voting Rights. A Participant shall not be entitled to any voting rights with
respect to the Stock Units credited or deemed credited to his

Accounts.
(c)
Dividends. To the extent that a dividend is paid on the Company’s common stock,
the Committee shall credit to the Accounts of each

Participant whose Accounts are invested or deemed invested in Stock Units an
amount in cash equal to the value of such dividends.
(d)
Dilution and Other Adjustments . In the event of any change in the outstanding
shares of common stock of the Company by reason of any stock dividend, split,
spin-off, recapitalization, merger, consolidation, combination, extraordinary
dividend, exchange of shares or other similar change, the Committee shall adjust
the number or kind of Stock Units then allocated or deemed allocated to the
Participants’ Accounts as follows:

(1)
Subject to any required action by stockholders, the number of Stock Units shall
be proportionately adjusted for any increase or decrease in the number of issued
shares of the Company’s common stock resulting from (i) a subdivision or
consolidation of shares, (ii) the payment of a stock dividend or (iii) any other
increase or decrease in the number of shares effected without receipt of
consideration by the Company.

(2)
In the event of a change in the shares of the Company’s common stock as
presently constituted, which is limited to a change of par value into the same
number of shares with a different par value or without par value, the shares of
the Company’s common stock resulting from any such change shall be deemed to be
the shares of common stock within the meaning of this Plan.

Any adjustments made by the Committee pursuant to this Section 5.04 shall be
final, binding, and conclusive.
Except as hereinbefore provided in this Section 5.04, a Participant to whose
Account Stock Units are allocated shall have no rights by reason of
(i) any subdivision or consolidation of the Company’s stock or securities, (ii)
the payment of any stock dividend or (iii) any other increase or
decrease in the


21





--------------------------------------------------------------------------------





number of shares of stock of any class or by reason of any dissolution,
liquidation, reorganization, merger, or consolidation or spinoff of assets or
stock of another corporation, and any issuance by the Company of additional
shares of stock (of any class), or securities convertible into shares of stock
(of any class), shall not affect the number of Stock Units allocated to such
Participant’s Accounts under this Plan.


22





--------------------------------------------------------------------------------







1.
General

ARTICLE VI
DISTRIBUTION OF BENEFITS
Within thirty (30) days following a Participant’s termination of employment, the
Committee (i) shall certify to the Trustee or the Treasurer of the Employer, as
applicable, the total amount of the allocations to the credit of the Participant
on the books of each Employer by which the Participant was employed at a time
when amounts were credited by such Employer to his Accounts and the
Participant’s nonforfeitable interest in such Accounts, and (ii) shall determine
whether the payment of the amounts credited to the Participant’s Accounts under
the Plan is to be paid directly by the applicable Employer, from the Trust Fund,
or by a combination of such sources (except to the extent that the provisions of
the Trust specify payment from the Trust Fund).
2.
Payments of Benefits

Payment of the nonforfeitable portion of the amounts credited to a Participant’s
Accounts shall be made in accordance with the following provisions:
(a)
Death, Disability or Retirement . Payments made with respect to a Participant’s
termination of employment on account of death, Disability or Retirement, shall
be made in one or more of the following forms, as previously elected by the
Participant in accordance with Section 3.02(b) hereof:

(1)
In a lump sum; or

(2)
In annual periodic payments for the number of years elected by the Participant,
not in excess of 20. Each payment shall be in an amount equal to a fraction of
the Participant’s Account, where such fraction for each payment shall be one (1)
divided by the number of payments remaining (including the current payment), and
in which event the unpaid balance shall continue to be adjusted as provided in
Section 5.03(a) hereof until it is distributed in full. For purposes of
determining the amount of each payment, if a payment will be made before the
fifteenth day of a given month, the Participant’s Account will be valued as of
the first day of the month in which payment is made; if a payment will be made
after the fifteenth day of a given month but before the last day of such month,
the Participant’s Account will be valued as of the 15th day of the month in
which payment is made. In accordance with Treasury Regulation Section 1.409A-
2(b)(2)(iii) and (iv) and for purposes of Section 6.02(d) hereof, an election
for distribution in



23





--------------------------------------------------------------------------------







the form of periodic payments shall be treated as an election of a series of
separate payments.
In the absence of a timely election as to the form of distribution under Section
3.02(b) hereof, all payments made with respect to a Participant’s
termination of employment on account of death, Disability or Retirement shall be
in the form of a lump sum.
The Administrator shall permit all Participants participating in the Plan in
2005 to make a distribution election on or before December 31, 2005, and if a
Participant files a modified distribution election on or before such date, such
election shall be treated as if it had been made at
the time of the initial deferral election; such an election shall not be treated
as a change in the form of a payment under Section 409A(a)(4) of the
Code or an acceleration of a payment under Section 409A(a)(3) of the Code and
shall not be required to meet the requirements of
Section 6.02(d) hereof.
Notwithstanding the preceding, if an eligible Employee is participating in the
Plan in 2006 and desires to modify a previously-filed distribution election, he
or she must modify such an election and file it with the Administrator on or
before December 31, 2006; provided, however, that a Participant may not file a
modified distribution election in 2006 that has the effect of deferring payment
of amounts the Participant would otherwise receive in 2006 or cause payments to
be made in 2006 that would otherwise be made subsequent to 2006. Such an
election shall not be treated as a change in the form of a payment under Section
409A(a)(4) of the Code or an acceleration of a payment under Section 409A(a)(3)
of the Code and shall not be required to meet the requirements of Section
6.02(d) hereof.
Notwithstanding the preceding, if an eligible Employee is participating in the
Plan in 2007 and desires to modify a previously-filed distribution election, he
or she must modify such an election and file it with the Administrator on or
before December 31, 2007; provided, however, that a Participant may not file a
modified distribution election in 2007 that has the effect of deferring payment
of amounts the Participant would otherwise receive in 2007 or cause payments to
be made in 2007 that would otherwise be made subsequent to 2007. Such an
election shall not be treated as a change in the form of a payment under Section
409A(a)(4) of the Code or an acceleration of a payment under Section 409A(a)(3)
of the Code and shall not be required to meet the requirements of Section
6.02(d) hereof.
The Committee shall, as of the last day of the calendar quarter within which the
Participant terminates employment, certify to the Trustee or the Treasurer of
the Employer, as applicable, the method of payment selected by the Participant.


24





--------------------------------------------------------------------------------





(b)
Termination of Employment. Payments with respect to a Participant’s termination
of employment for reasons other than death, Disability or Retirement shall be
made in the form of a lump sum.

(c)
Time Payment is Made or Commences .

(1)
If a Participant terminates employment for a reason other than death or
Disability, payment of all vested amounts credited to a Participant’s Accounts
shall be made or commence on the first business day following the date that is
six months from the date on which the Participant separated from service.
Elections to delay payment beyond such date are not permitted except as may be
permitted in accordance with Section 6.02(d) hereof.

(2)
If a Participant terminates employment due to Disability or death, payment of
all vested amounts credited to the Participant’s Accounts

shall be made or commence sixty (60) days following the date on which the
Participant terminates employment.
(3)    In the case of annual installment payments made pursuant to Section
6.02(a)(2) hereof, payments made subsequent to the first payment
in each succeeding calendar year shall be made in the same calendar quarter as
the first payment.
This Plan shall be deemed to authorize the payment of all or any portion of a
Participant’s benefits from the Trust Fund to the extent such payment is
required by the provisions of the Trust; provided, however, that the time and
form of distribution shall, in all events, be made as otherwise determined under
the terms of the Plan. Payments shall be made in cash or, to the extent that any
amount to be distributed has been invested or deemed invested in Stock Units, in
common stock of the Company; provided that any amount invested or deemed
invested in fractional shares shall, in all events, be paid in cash.
(d)
Modification that Changes Form of Payment .

Except to the extent otherwise provided in Section 6.02(a) hereof, a
modification of a Participant’s previous election related to the form of
distribution under Section 6.02(a) hereof is ineffective unless all of the
following requirements are satisfied:
(1)
Such modification may not be effective for at least twelve (12) months after the
date on which the modification is filed with the

Administrator.
(2)
Except in the case of modifications relating to distributions on account of
death, Disability, or Unforeseeable Emergency, the modification must provide
that payment will not commence for at



25





--------------------------------------------------------------------------------





least five (5) years from the date payment would otherwise have been made or
commenced.
(1)
Such a modification may not be made less than twelve (12) months prior to the
date of the first otherwise scheduled payment.

(2)
Such modification may not permit acceleration of the time or schedule of any
payment under the Plan, except as may be permitted

pursuant to applicable Treasury Regulations.
(a)
Notwithstanding the preceding provisions of this Section 6.02, if at any time
the Participant’s vested interest in the Plan and any other non- qualified,
defined contribution plan sponsored by his Employer and in which the Participant
participates is less than the applicable dollar amount under Code Section
402(g)(1)(B), the Committee shall distribute such interest to the Participant in
one lump sum, provided that the following requirements are satisfied:

(1)
The payment must accompany the termination of the Participant’s entire interest
in both the Plan and all similar plans or arrangements

that would constitute a nonqualified deferred compensation plan under Treasury
Regulation Section 1.409A-1(c); and


(2)
No election must have been provided to the Participant with respect to the
receipt of the payment.

(f)
Prior Plan Elections. Notwithstanding the preceding provisions of this Section
6.02 and with respect to an Employee who was a Participant in the Plan in 1999,
such Participant’s election with respect to the form of payment made pursuant to
the provisions of the Plan in effect at that time shall remain in effect unless
modified by the Participant in the manner described in paragraphs (a) or (d) of
this Section 6.02.

3.
Vesting of Benefits

(a)
Compensation Reduction Contribution Account . A Participant is 100% vested in
his Compensation Reduction Contribution Account at all

times.
(b)
Death or Disability. If a Participant’s termination of employment is
attributable to his death or Disability, he shall be entitled to the entire

amount then credited to his Accounts.
(c)
Termination of Employment For Reasons Other than Death or Disability .

(1)
Additional Matching Contribution Account . If a Participant’s termination of
employment is not attributable to his death or Disability and

he has an Additional Matching Contribution


26





--------------------------------------------------------------------------------





Account to his credit, he shall be entitled to amounts then credited to his
Additional Matching Contribution Account to the extent that there have elapsed
at least two (2) Plan Years following the end of the Plan Year for which the
Additional Matching Contribution was made; provided, however, that if the
Participant terminates employment by reason of Retirement, the Committee may, in
its sole discretion, deem the Participant to be entitled to the entire amount
then credited to his Additional Matching Contribution Account; provided,
further, that upon the occurrence of a Change in Control, the Participant shall
be entitled to the entire amount then credited to his Additional Matching
Contribution Account.
(2)
Other Accounts. If a Participant’s termination of employment is not attributable
to his death or Disability, he shall be entitled to a “vested percentage” of the
amounts then credited to his Matching Contribution Account and Discretionary
Contribution Account, if any, based on his years of Service as follows:



Years of Service
Vested Percentage


Forfeited Percentage


Less than 1
0
%
100%


1 but less than 2
20
%
80
%
2 but less than 3
40
%
60
%
3 but less than 4
60
%
40
%
4 but less than 5
80
%
20
%
5 or more
100
%
—
%

; provided, however, that if the Participant terminates employment by reason of
Retirement, the Committee may, in its discretion, authorize up to full vesting
of the entire amount then credited to such Accounts; provided, further, that
upon the occurrence of a Change in Control, the Participant shall under all
circumstances be entitled to the entire amount then credited to such Accounts.
Notwithstanding the preceding provisions of this subparagraph (2), for amounts
credited to a Participant’s Matching Contribution Account and Discretionary
Contribution Account, if any, pursuant to the terms of the Prior Plan, if the
Participant’s termination of employment is attributable to Retirement, he shall
under all circumstances be entitled to one hundred percent (100%) of such
amounts.
(d)
Amount Credited. For purposes of this Section, the amount credited to a
Participant’s Accounts at termination of employment shall include any

amounts to be credited pursuant to Section 4.01 hereof for the Year of
termination of employment but not yet allocated.


27





--------------------------------------------------------------------------------





4.
Death

If a Participant dies while in the service of an Employer, or after termination
of employment with the Employers and prior to the complete distribution of all
amounts payable to him under the Plan, any remaining amounts payable to the
Participant hereunder shall be payable to his Beneficiary. The Committee shall
cause the Trustee (to the extent provided in the Trust) or the Treasurer of the
Employer, as applicable, to pay to such Beneficiary all of the amounts then
standing to the credit of the Participant in his Accounts, with such payment to
be made at the time and in the manner specified in Section 6.02 hereof.
5.
In-Service Distributions

No amounts credited to a Participant’s Accounts shall be distributed to or on
behalf of the Participant prior to the occurrence of one of the events
specified in the preceding provisions of this Article VI, except as follows:
(a)
Designated Distributions. Prior to the beginning of a calendar year, a
Participant may elect that all or any portion of the amount of any Compensation
Reduction Contribution to be credited to the Participant’s Compensation
Reduction Contribution Account during such calendar year, be distributed to the
Participant in the form of a lump sum in a subsequent calendar year designated
by the Participant, which subsequent calendar year shall not be earlier than the
third calendar year following the calendar year for which the election is made.
Such an election shall be irrevocable. Distributions made pursuant to this
paragraph shall be made in September of the designated year. In the event of

the Participant’s termination of employment for any reason prior to the
designated year, the election hereunder shall be void and of no effect and
distribution of the Participant’s vested Accounts shall be made as provided in
Section 6.02.
An election for distribution as described in this Section 6.05(a) shall not be
permitted hereunder on or after January 1, 2008. Any such election
made prior to January 1, 2008, shall remain in effect except to the extent
otherwise provided in this Section 6.05(a).
(b)
Unforeseeable Emergency. A distribution may be made to or on behalf of a
Participant prior to his or her termination of employment to the extent that the
Participant demonstrates, to the satisfaction of the Committee, that he or she
has encountered an Unforeseeable Emergency. The amount distributed to a
Participant on account of an Unforeseeable Emergency may not exceed the amount
necessary to satisfy such Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).



28





--------------------------------------------------------------------------------





A Participant’s Compensation Reduction Agreement shall be terminated as soon as
administratively feasible following the Participant’s receipt
of a distribution due to Unforeseeable Emergency.
6.
Election to Distribute Deferrals

Effective January 1, 2005, a Participant may make a one-time election to cause
the distribution of deferrals credited to the Plan on his or her behalf by his
or her Employer for Plan Years ending on or before December 31, 2004. Such
election shall be made in a manner that is approved by the Committee and
communicated to Participants and shall be subject to the following:
(a)
Applicability. An election made under this Section shall be effective with
respect to all vested amounts credited to the Participant’s Accounts for all
Plan Years of participation ending on or prior to December 31, 2004. A partial
cancellation shall not be permitted. An election made under this Section 6.06
specifically shall not affect contributions made on behalf of the Participant
for any Plan Year ending on or after

December 31, 2005.
(b)
Revocation, Alteration, and Expiration . A Participant may not revoke, modify,
or otherwise alter an election made under this Section. The

ability to make an election under this Section shall expire on December 31,
2005.
(c)
Distribution. Upon making an election under this Section, all vested amounts
credited to the Participant’s Accounts as of December 31, 2004,

and accumulated earnings on such amounts shall be distributed as soon as
administratively feasible.
(d)
Tax Consequences. The Participant must acknowledge that the full amount subject
to his or her election will be included in his or her taxable

income for his or her taxable year ending on December 31, 2005.
(e)
Compliance with Code Section 409A . This Section 6.06 is intended to be
administered in good faith compliance with the provisions of Internal Revenue
Code Section 409A, any Regulations issued thereunder, and Internal Revenue
Service Notice 2005-1. This Section may be amended or otherwise modified only to
the extent that such amendment or modification complies with Code Section 409A.

7.
Designation of Beneficiary

Each Participant from time to time may designate any person or persons (who may
be designated contingently or successively and who may be an entity other than a
natural person) as his Beneficiary or Beneficiaries to whom his Plan benefits
are paid if he dies before receipt of all such benefits. Each Beneficiary
designation shall be on a form prescribed by the Committee and shall be
effective only when filed with the Committee during the Participant’s lifetime.
Each Beneficiary designation filed with the Committee shall cancel all
Beneficiary


29





--------------------------------------------------------------------------------





designations previously filed with the Committee. The revocation of a
Beneficiary designation, no matter how effected, shall not require the consent
of
any designated Beneficiary.
If any Participant fails to designate a Beneficiary in the manner provided
herein, or if the Beneficiary designated by a deceased Participant dies before
him or before complete distribution of the Participant’s benefits, the
Committee, in its sole discretion, may direct the Trustee to distribute such
Participant’s benefits (or the balance thereof) to his surviving spouse or to
either:
(a)
any one or more of the next of kin of such Participant, and in such proportions
as the Committee determines; or

(b)
the estate of the last to die of such Participant and his Beneficiary or
Beneficiaries.



30











--------------------------------------------------------------------------------





1.
No Trust Required

ARTICLE VII
NATURE OF PLAN; FUNDING
The adoption of this Plan and the segregation of amounts by the Employers with
which to discharge their obligations hereunder shall not be deemed to
create a trust; legal and equitable title to any funds so set aside shall remain
with the Employers, and any recipient of benefits hereunder shall have
no security or other interest in such funds. Any and all funds so set aside
shall remain subject to the claims of the general creditors of the Employers,
present and future. This provision shall not require the Employers to set aside
any funds, but the Employers may set aside funds if they choose to
do so.
2.
Funding of Obligation

Section 7.01 above to the contrary notwithstanding, the Employers may elect to
transfer assets to the Trust, the provisions of which shall at all times require
the use of the Trust’s assets to satisfy claims of an Employer’s general
unsecured creditors in the event of such Employer’s insolvency and direct that
no Participant shall at any time have a prior claim to such assets. The assets
of the Trust shall not be deemed to be assets of this Plan.


31









--------------------------------------------------------------------------------





1.
Appointment of Committee

ARTICLE VIII
ADMINISTRATION
The Board of Directors of the Company shall appoint a Plan Committee to
administer, construe and interpret the Plan. Such Committee, or such successor
Committee as may be duly appointed by such Board of Directors, shall serve at
the pleasure of the Board of Directors. All usual and reasonable expenses of the
Committee shall be paid by the Employers. Decisions of the Committee with
respect to any matter involving the Plan shall be final and binding on the
Company, its shareholders, each Employer and all officers and other executives
of the Employers. For purposes of ERISA, the Committee shall be the “plan
administrator.”
2.
Duties of Committee

The Committee shall maintain complete and adequate records pertaining to the
Plan, including but not limited to Participants’ Accounts, amounts transferred
to the Trust, reports from the Trustee and all other records that shall be
necessary or desirable in the proper administration of the Plan. The Committee
shall furnish the Trustee such information as is required to be furnished by the
Committee or the Company pursuant to the Trust. The Committee may employ such
persons or appoint such agents to assist it in the performance of its duties as
it may deem appropriate, including the Administrator. If a member of the
Committee is a Participant hereunder, such Committee member shall be precluded
from participation in any decision relative to his benefits under the Plan.
3.
Indemnification of Committee

The Company (the “Indemnifying Party”) hereby agrees to indemnify and hold
harmless the members of the Committee and the Administrator (the “Indemnified
Parties”) against any losses, claims, damages or liabilities to which any of the
Indemnified Parties may become subject to the extent that such losses, claims,
damages or liabilities or actions in respect thereof arise out of or are based
on any act or omission of the Indemnified Party in connection with the
administration of this Plan (other than any act or omission of such Indemnified
Party constituting gross negligence or willful misconduct), and will reimburse
the Indemnified Party for any legal or other expenses reasonably incurred by him
or her in connection with investigating or defending against any such loss,
claim, damage, liability or action. Promptly after receipt by the Indemnified
Party of notice of the commencement of any action or proceeding with respect to
any loss, claim, damage or liability against which the Indemnified Party
believes he or she is indemnified, the Indemnified Party shall, if a claim with
respect thereto is to be made against the Indemnifying Party, notify the
Indemnifying Party in writing of the commencement thereof; provided, however,
that the omission so to notify the


32





--------------------------------------------------------------------------------





Indemnifying Party shall not relieve it from any liability which it may have to
the Indemnified Party to the extent the Indemnifying Party is not prejudiced by
such omission. If any such action or proceeding shall be brought against the
Indemnified Party, and it shall notify the Indemnifying Party of the
commencement thereof, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it shall wish, to assume the defense thereof,
with counsel reasonably satisfactory to the Indemnified Party, and, after notice
from the Indemnifying Party to the Indemnified Party of its election to assume
the defense thereof, the Indemnifying Party shall not be liable to such
Indemnified Party for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation or reasonable expenses of actions taken at the written
request of the Indemnifying Party. The Indemnifying Party shall not be liable
for any compromise or settlement of any such action or proceeding effected
without its consent, which consent will not be unreasonably withheld.
4.
Unclaimed Benefits

During the time when a benefit hereunder is payable to any Participant or
Beneficiary, the Committee may, at its own instance, mail by registered or
certified mail to such Participant or Beneficiary, at his last known address, a
written demand for his then address, or for satisfactory evidence of his
continued life, or both. If such information is not furnished to the Committee
within twelve (12) months from the mailing of such demand, then the Committee
may, in its sole discretion, declare such benefit, or any unpaid portion
thereof, suspended, with the result that such unclaimed benefit shall be treated
as a Forfeiture for the Year with or within which such twelve (12)-month period
ends, but shall be subject to restoration through an Employer contribution if
the lost Participant or Beneficiary later files a claim for such benefit.


33













--------------------------------------------------------------------------------





1.
Nonguarantee of Employment

ARTICLE IX
MISCELLANEOUS
Nothing contained in this Plan shall be construed as a contract of employment
between any Employer and any Employee, or as a right of any Employee to be
continued in the employment of any Employer, or as a limitation on the right of
an Employer to discharge any of its Employees, with or without cause.
2.
Nonalienation of Benefits

Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder shall be void.
3.
No Preference

No Participant shall have any preference over the general creditors of an
Employer in the event of such Employer’s insolvency.
4.
Incompetence of Recipient



If the Committee receives evidence satisfactory to it that any person entitled
to receive a payment hereunder is, at the time the benefit is payable,
physically, mentally or legally incompetent to receive such payment and to give
a valid receipt therefor, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Committee may direct that such payment be paid to such individual or institution
maintaining or having custody of such person, and the receipt of such individual
or institution shall be valid and a complete discharge for the payment of such
benefit.
5.
Texas Law to Apply

THIS PLAN SHALL BE CONSTRUED AND ENFORCED UNDER THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAW.
6.
Claims Procedure/Arbitration

If any person (hereinafter called the “Claimant”) feels that he or she is being
denied a benefit to which he or she is entitled under this Plan, such
Claimant may


34





--------------------------------------------------------------------------------





file a written claim for said benefit with the Committee. Within sixty (60) days
following the receipt of such claim the Committee shall determine and notify the
Claimant as to whether he or she is entitled to such benefit. Such notification
shall be in writing and, if denying the claim for benefit, shall set forth the
specific reason or reasons for the denial, make specific reference to the
pertinent provisions of this Plan, and advise the Claimant that he or she may,
within sixty (60) days following the receipt of such notice, in writing request
to appear before the Committee or its designated representative for a hearing to
review such denial. Any such hearing shall be scheduled at the mutual
convenience of the Committee or its designated representative and the Claimant,
and at any such hearing the Claimant and/or his or her duly authorized
representative may examine any documents relevant to the benefit claim and
present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty (60) days following the hearing thereon, and
the Committee shall in writing notify the Claimant of said final decision, again
specifying the reasons therefor and the pertinent provisions of this Plan upon
which said final decision is based. The final decision of the Committee shall be
conclusive and binding on all parties having or claiming to have an interest in
the matter being reviewed.
Any dispute or controversy arising out of, or relating to, the payment of
benefits pursuant to this Plan shall be settled by arbitration in Dallas, Texas
(or, if applicable law requires some other forum, then such other forum) in
accordance with the rules then obtaining of the American Arbitration
Association. The District Court of Dallas County, Texas or, as the case may be,
the United States District Court for the Northern District of Texas shall have
jurisdiction for all purposes in connection with any such arbitration. Any
process or notice of motion or other application to either of said courts, and
any paper in connection with arbitration, may be served by certified mail,
return receipt requested, or by personal service or in such other manner as may
be permissible under the rules of the applicable court or arbitration tribunal,
provided a reasonable time for appearance is allowed. Arbitration proceedings
must be instituted within one (1) year after the claimed breach occurred, and
the failure to institute arbitration proceedings within such period shall
constitute an absolute bar to the institution of any proceedings, and a waiver
of all claims, with respect to such breach.
7.
Reimbursement of Costs

In the event that a dispute arises between a Participant or Beneficiary and the
Company or other Employer with respect to the payment of benefits hereunder, and
attorney’s fees, expenses and costs are incurred by either party in the course
of litigation or otherwise, the party against whom the other party has been
successful in such dispute shall reimburse such other party for the full amount
of any such attorneys’ fees, expenses and costs.


35





--------------------------------------------------------------------------------





8.
Acceleration of Payment

In the event that the Internal Revenue Service formally assesses a deficiency
against a Participant on the grounds that an amount credited to such
Participant’s Accounts under this Plan is subject to federal income tax (the
“Reclassified Amount”) earlier than the time payment otherwise would be made to
the Participant pursuant to this Plan, then the Committee shall direct the
Employer maintaining such Participant’s Accounts to pay to such Participant and
deduct from such Account the Reclassified Amount. To the extent possible, such
payment will be made in a manner permitted under Section 409A of the Code and
any guidance issued thereunder so as to comply with such Code Section.


36













--------------------------------------------------------------------------------





1.
Amendment

AMENDMENTS OR TERMINATION OF PLAN
The Board of Directors of the Company, in its sole and unfettered discretion,
may amend the Plan at any time, provided such amendment does not
contravene the provisions of Section 409A of the Code and related guidance
issued thereunder and Section 10.03 hereof.
2.
Termination

The Board of Directors of Company may terminate the Plan, in its sole and
unfettered discretion, at any time; provided, however, that distributions
pursuant to the Plan shall not thereby be accelerated but payment shall be made
at the time and in the manner specified under Article VI hereof; provided,
further, however, that if the Plan and all similar plans sponsored by the
Company that are required to be aggregated with the Plan under Regulation
Section 1.409A-1(c)(2) are terminated within the thirty (30) days preceding or
the twelve (12) months following a Change in Control, payment of all amounts
deferred under this Plan and such other plans shall be made in the form of a
lump sum, which shall be paid no later than twelve (12) months following the
date on which the Plan termination occurs.
3.
Rights of Participants

No amendment, suspension, or termination of the Plan shall deprive a Participant
of the vested amounts allocated to his or her Accounts as of such date. No
amendment, suspension, or termination shall be retroactive in effect to the
prejudice of any Participant, except to the extent necessary to comply with any
provision of federal or applicable state laws or except to the extent necessary
to prevent detriment to the Company or any of its Affiliates, or the current
taxation of Participants under Code Section 409A and any guidance issued
thereunder, as so determined by the Board in its sole and unfettered discretion.
The foregoing notwithstanding, in the event it is determined by the Board, in
its sole and unfettered discretion, that any provision in this Plan results in a
violation of the requirements of Code Section 409A, any Regulations or guidance
issued thereunder, or any other applicable law or Regulation, the Board, and any
authorized officer so appointed by the Board, shall have the power unilaterally
to modify or eliminate any such provision.
Any provision of this Plan to the contrary notwithstanding, no action to modify,
amend, supplement, suspend or terminate the Plan on or after the
date of a Change in Control shall be effective without the consent of a majority
of the Participants in the Plan at the time of such action.


37









--------------------------------------------------------------------------------





1.
Withdrawing Employers

WITHDRAWING EMPLOYERS; TRANSFER TO SUCCESSOR PLAN
In the event that a Participating Employer elects to discontinue or revoke its
participation in this Plan:
(a)
the Company shall cause to be prepared a new plan (the “Successor Plan”) for the
withdrawing Participating Employer, the terms of which shall be identical to the
terms of this Plan;

(b)
the Company shall transfer, deliver and assign any and all benefit obligations
under this Plan which relate to Participants who are employees

of the withdrawing Participating Employer or its subsidiaries to the Successor
Plan; and


(c)
the withdrawing Participating Employer shall be deemed to have consented to the
adoption of the Successor Plan.

For purposes of this provision, the Successor Plan shall treat all benefit
obligations described under (b) above as if they had accrued due to an
individual’s service with the withdrawing Participating Employer. Subsequent to
the withdrawing Participating Employer’s adoption of the Successor Plan, and the
transfer of benefit obligations from this Plan to the Successor Plan,
Participants whose benefits were transferred to the Successor Plan shall not be
entitled to receive any amounts from this Plan which relate to benefit
obligations which accrued prior to the transfer.
2.
Transfer to Successor Plan

Any provision of this Plan to the contrary notwithstanding, in the event that:
(a)
the Participant terminates employment with the Company or other Participating
Employer in connection with the sale, spin-off or other disposition of a direct
or indirect subsidiary of the Company or a sale or other disposition of assets
of the Company or the assets of a direct or indirect subsidiary of the Company
(the “Transaction”);

(b)
in connection with the Transaction, such separated Participant becomes employed
by the subsidiary that is sold, spun-off or otherwise disposed of, the purchaser
of the subsidiary or assets or other surviving entity in the Transaction, as the
case may be, or an affiliate thereof, (the “Successor Employer”); and

(c)
in connection with and effective as of or prior to the closing of the
Transaction, the Successor Employer establishes a new plan, the terms of



38









--------------------------------------------------------------------------------





which are substantially identical to the terms of this Plan and which treat all
benefit obligations which relate to the Participant (including those transferred
to the Successor Plan pursuant to the provisions of this Section) as if they had
accrued due to the Participant’s service with the Successor Employer (the
“Successor Plan”), and a new rabbi trust, the terms of which are substantially
identical to the terms of the Trust (the “Successor Trust”),
then the Participant shall not be entitled to a distribution of benefits from
this Plan on account of such termination of employment, and the Company or other
Participating Employer which formerly employed the Participant and which
maintains an Account or Accounts for such Participant under this Plan shall
transfer, deliver and assign to the Successor Plan and Successor Employer as of
the date the Participant becomes employed by the Successor Employer any and all
benefit obligations under this Plan which relate to the Participant, and
effective with and subsequent to the adoption of the Successor Plan by the
Successor Employer and the transfer of the Participant’s benefit obligations
from this Plan to the Successor Plan, the Participant whose benefits were
transferred to the Successor Plan shall not be entitled to receive any amounts
from this Plan which relate to benefit obligations which accrued prior to the
transfer. The preceding provisions to the contrary notwithstanding, the
provisions of this Section 11.02 shall not be effective for Transactions that
occur on or after the date of a Change in Control without the written consent of
a majority of the Participants in the Plan at such time.
3.
Compliance with Code Section 409A With Regard Article XI

If any provision of this Article XI is determined to violate Section 409A of the
Code, such provision shall have no force or effect.


39









--------------------------------------------------------------------------------





IN TESTIMONY WHEREOF, TRINITY INDUSTRIES, INC. has caused this instrument to be
executed in its name and on its behalf, by the officer
thereunto duly authorized, this 31st day of December, 2007, effective as of
January 1, 2005 or as otherwise provided herein.


TRINITY INDUSTRIES, INC.


By: /s/ Timothy R. Wallace
Title: Chief Executive Officer








ATTEST:


/s/ Paul M. Jolas




THE STATE OF TEXAS    §
§
COUNTY OF DALLAS    §
This instrument was acknowledged before me on the 31st day of December, 2007, by
Paul M. Jolas of TRINITY INDUSTRIES, INC., a Delaware
corporation, on behalf of said corporation.


/s/ Julie Slayden
Notary Public in and for the State of Texas


My Commission Expires:    Printed Name of Notary:


8/25/2011        Julie Slayden     


40





